DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7-8 and 10-12 in the reply filed on 06/10/2021 is acknowledged.
Claims 4-6 and 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holler et al. (CS 276019 B6), herein Holler.
The examiner has provided a machine translation of CS 276019 B6.  The citations herein refer to the provided translation.

	In regards to claims 1-2, Holler teaches a steel composition of  0.005 to 0.10% carbon, 0.15 to 0.60% manganese, 0.008 to 1.50% silicon, 0.008 to 0.06% phosphorus,   0.005 to 0.02% sulfur, 18 to 32% chromium, 3.5 to 6.5% aluminum, 0.01 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Mass%
Claim 1
Holler

C
0.02 or less
0.005 to 0.10%
overlap
Si
1.5-10
0.008 to 1.50%
overlap
Mn
1 or less
0.15 to 0.60%
encompassed
P
0.04 or less
0.008 to 0.06%
overlap
S
0.01 or less
0.005 to 0.02%
overlap
Cr
16-30
18 to 32%
overlap
Al
2-6.5
3.5 to 6.5%
overlap

0.02 or less
0.01 to 0.03
overlap
Ni
0.5 or less
traces up to 0.3%
encompassed
impurities
present
Ba: 0.005-0.020%

Fe
remainder
remainder
overlap
At least one of the following for claim 2:

Ti
0.01-0.5


Zr
0.01-0.2
traces up to 0.1%
overlap
Hf
0.01-0.2


REM
0.01-0.2
Ce: 0.005 to 0.05%
Y: traces up to 0.01%
encompassed
Cu
0.01-0.1


Nb
0.01-0.5


V
0.01-0.5


Mo
0.01-6


W
0.01-6


B
0.0001-0.005
traces up to 0.03%
overlap
Ca
0.0002-0.01
traces up to 0.005
encompassed
Mg
0.0002-0.01



Table comparing the claimed composition and ranges of elements for claim 1 and the additional possible elements from claim 2 to the composition and ranges set forth by Holler.

In regards to claims 3 and 8, Holler further teaches the steel is formed into a film/sheet/foil with a 0.04 mm final thickness [Paragraph 4].  This thickness is encompassed in the claimed range.

In regards to claims 7, 10-12, Holler further teaches the steel is formed into a film/sheet/foil for production of heating resistive elements [Claim].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes steel/Fe-Cr alloys whose compositions overlap the claimed composition including: Oku et al. (US 2002/0117239), Mizutani et al. (US 2013/0196172), Nakamura et al. (US 2015/0218683), and Mori et al. (US 6730407).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784